Dismissed and Memorandum Opinion filed July 12, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00431-CR
____________
 
DAVID DELEON HUTCH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District Court

Harris County, Texas
Trial Court Cause No. 1305566
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to aggravated assault with a
deadly weapon.  In accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant on May 10, 2011, to confinement
for three years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices Frost,
Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b)